Citation Nr: 9930648	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for a 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This appeal arises from a September 1997 decision by the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The pterygium of the right eye does not interfere with 
the veteran's visual acuity;corrected visual acuity of 20/50 
is not demonstrated. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for a pterygium of 
the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.83a, 4.84a, Code 6034 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's pterygium of the 
right eye, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

The veteran's original VA rating examination report of 
December 1989 states that he complained of irritation during 
blinking and increased irritation in dusty environments.  At 
the time of the examination he had a pterygium in each eye.  
Neither one was encroaching on his pupils.  On examination 
his pupils were equally round and reactive to light and 
accommodation and his extraocular movements were intact.  A 
large pterygium was noted in the medial aspect of the right 
eye.  The impression was bilateral pterygium.  A rating 
decision dated in January 1990 granted service connection for 
a pterygium of the right eye and assigned a noncompensable 
disability evaluation.

A November 1993 VA ophthalmology consultation report states 
that the veteran had pterygium in both eyes and irritation of 
the right eye.  His visual acuity without correction was 
20/20 on the right and 20/25 on the left.  The cornea and 
lens were clear and the iris was within normal limits.  The 
assessments were presbyopia and pterygium of the right eye.  

A VA visual examination report dated in June 1994 states that 
the veteran complained of some burning and discomfort and a 
gradual decrease in visual acuity in his right eye over 
several years.  

On examination the veteran's uncorrected visual acuity was 
20/25 right with pinhole correction to 20/20 -2.  Extraocular 
motility was full and his pupils were briskly reactive 
without evidence of a relative afferent pupillary defect.  
Confrontational visual fields were full in both eyes.  A 2 
millimeter pterygium was noted by biomicroscopic examination 
of the right eye.  The diagnosis included pterygium of the 
right eye, greater than the left.  It was noted that this did 
not interfere with the veteran's vision and did not require 
treatment at this time.  The examiner added that the burning 
sensation could be treated with artificial tears.  

In March 1997 the veteran requested an increased rating for 
his pterygium.  That same month he told a VA physician that 
he had no problems but did want to know if his right punctum 
had closed.  Later that month he complained that the 
pterygium was slightly uncomfortable.  It was noted that 
surgery was not required.

A VA visual examination report dated in May 1997 states that 
the veteran's corrected visual acuity was 20/20 near and 
distant for both the right and left eye.  His uncorrected 
visual acuity was 20/200 near right, 20/50 near left and 
20/40 minus 3 at distance left.  The veteran had no complaint 
of diplopia or of visual field defects.  

On examination the veteran's pupils were 4 millimeter 
reactive to 2 without relative afferent pupillary defect.  
Motility was full.  He had a pterygium in the medial 
conjunctiva with extension onto the cornea of the right eye.  
He had no corneal irritation or superficial punctate 
keratopathy.  The iris and the lens were normal.  The report 
was negative for complaints or findings of a decrease in 
visual acuity in the right eye.

In a March 1998 VA outpatient treatment record it was noted 
that the veteran complained of persistent burning and 
irritation in the right eye.  The veteran's visual acuity was 
reported to be 20/20 in one eye and 20/25 in the other.

Analysis

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2, which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.

In cases of functional impairment, 38 C.F.R. § 4.10 (1999) 
requires medical evaluations to be based upon lack of 
usefulness, and medical examiners to furnish a full 
description of the effects of the disability upon a person's 
ordinary activity, in addition to etiological, anatomical, 
pathological, laboratory, and prognostic data which are 
ordinarily required for medical classification.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40 (1999).  

The service connected right eye pterygium is currently rated 
as noncompensable (0%) under Diagnostic Code 6034.  That 
rating contemplates pterygium and instructs to "rate for loss 
of vision, if any."  38 C.F.R. Part 4, § 4.84a, Diagnostic 
Code 6034.  As service connection is not in effect for a left 
eye disability, in order to warrant the minimal compensable 
rating of 10 percent for impaired vision in the right eye, 
the veteran would have to have a minimum corrected vision of 
20/50 in the right eye.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Code 6079 (1999).

In the instant case the most recent VA examination report 
states that the veteran's corrected visual acuity was 20/20 
in the right eye.  Moreover, no functional disability has 
been demonstrated.  Even accepting the veteran's contention 
as acccurate that the recent evidence shows that corrected 
vision in the right eye is 20/25, impaired visual acuity to 
the degree required is shown, and a compensable rating is not 
warranted.  The Board has carefully reviewed the entire 
record in this case; however, the Board does not find the 
evidence to be so evenly balanced that there is any doubt as 
to any material issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable disability rating for a 
pterygium of the right eye is denied.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

